John I. Purtle, Justice, dissenting. In my opinion the Supremacy Clause of the United States Constitution requires this Court to declare Ark. Stat. Ann. § 46-1701 et seq. to be ineffective in attempting to make Veterans’ Administration disability retirement benefit and Social Security retirement benefit funds subject to garnishment and/or execution. Were it not for the fact that the recipients of the disability payments, here in question, were imprisoned, I believe the decision of this Court might well have been different. I believe the case of Philpott v. Essex County Welfare Board, 409 U.S. 413 (1973) is controlling. I can see no implied exception to the exemption in Philpott. I agree with the majority that both Veterans’ Administration disability benefits and Social Security retirement benefits are intended primarily for maintenance and support of the retiree. Medical expenses and other personal obligations are also included in the recipients’ anticipated costs of living. However, in enacting these laws the United States Congress unquestionably, by the clear and express language of the statutes, intended the recipients to be the owners of such funds and that no one, even judgment creditors, could take these funds away from the beneficiaries. The Veterans’ benefit exemption is set out in 38 U.S.C. § 3101 as follows: Payments of benefits due or to become due under any law administered by the Veterans’ Administration . . . shall be exempt from the claims of creditors, and shall not be liable to attachment, levy, or seizure by or under any legal or equitable process whatever, either before or after receipt by the beneficiary .... (Emphasis added.) In the recent decision of Waggoner v. Games Sales Co., 288 Ark. 179, 702 S.W.2d 808 (1986), this Court apparently recognized the Supremacy Clause when it declared Civil Service retirement benefits were not subject to a writ of garnishment on a judgment. The Civil Service Retirement Disability Fund exemption, 5 U.S.C.A. § 8346(a), uses about the same language as the Veterans’ Administration disability benefit and Social Security benefit funds use to exempt those funds from the attachment process. In Waggoner we stated, “ [w]e are of the opinion that the better rationale is to follow the clear language of the statute and to hold that the money which came from disability payments by the Civil Service Retirement System is exempt from garnishment by a judgment creditor under the provisions of 5 U.S.C.A. § 8346(a).” I see no reason to change the clear logic of that decision. The majority opinion in the present case is precedent for allowing judgment creditors, who have furnished food, clothing, lodging, and other items of the costs of living to recipients of Veterans’ benefits and Social Security benefits, to garnish such benefits. I find the majority opinion to be entirely inconsistent with the clear and unambiguous language of the federal statutes creating these exemptions in favor of the beneficiaries. Any change in the law should come from Congress. I would reverse and dismiss.